 1

 2                                 UNITED STATES DISTRICT COURT
 3                                         DISTRICT OF NEVADA
 4                                                    ***
 5       FRANCISCO RODOLFO ALCARAZ,                             Case No. 2:18-cv-02074-RFB-NJK
 6                       Petitioner,
              v.
 7                                                                            ORDER

 8       THE UNITED STATES OF AMERICA,
 9                      Respondent.
10

11

12           This Court has an obligation to ensure that it has jurisdiction over a case filed before it.
13   Rule 8 of the Federal Rules of Civil Procedure require a Plaintiff to file “short a short and plain
14   statement of the grounds for the court’s jurisdiction” and to assert a “a short and plain statement
15   of the claim showing that the pleader is entitled to relief.” Id.
16           The Court has reviewed the “Petition” [ECF No. 1] filed in this case. While the Petition is
17   on the Court’s standard form for habeas petition seeking relief under 28 U.S.C. § 2241, the
18   Petitioner actually indicates in the Petition that it is actually “not” a “challenge” to his sentence,
19   custody, pretrial detention, immigration detention, detainer, validity of his conviction or
20   disciplinary proceedings. ECF No. 1 at p.2. Rather, he asserts that his Petition is allegedly a “Full
21   Payment/Satisfaction of Judgment.” Id.1
22           Petitioner has no authority to legally file a judgment in a criminal case and his Petition does
23   not, by its own admission, assert a basis for habeas relief under federal law. Petitioner’s Petition
24   is therefore an improper filing which is not legally cognizable and which does not create an actual
25

26
     1
27    The Court also notes that Petitioner has a pending Motion to Vacate his sentence pursuant to 28 U.S.C. §
     2255 in this District in United States v. Alcaraz, Case No. 2:13-cr-00189-KJD-CWH. The Court therefore
28   also does not construe this Petition as somehow indirectly seeking relief under Section 2255.

                                                        1
 1   case or controversy over which this Court would have jurisdiction. This case will therefore be

 2   dismissed.

 3           Accordingly,

 4           IT IS HEREBY ORDERED that the Petition [ECF No. 1] is STRICKEN from the docket

 5   as an improper filing. This case is DISMISSED without prejudice for lack of jurisdiction. All

 6   pending motions are denied without prejudice as moot. The Clerk of Court is directed to close this

 7   case.

 8           DATED this 5th day of November, 2018.

 9
                                                         ______________________________
10                                                       RICHARD F. BOULWARE, II
11                                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
